  Case 16-17071          Doc 48        Filed 11/07/18 Entered 11/07/18 13:51:04            Desc Main
                                         Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                            )     Case No.: 16-17071
         Monique L. Collins                       )
                                                  )     Chapter 13
                                                  )
                                     Debtor(s).   )     Judge A. Benjamin Goldgar


                                           NOTICE OF MOTION

To:      Monique L. Collins, 14329 Chicago Road Dolton, IL 60419 via US Mail
         Marilyn O Marshall, Chapter 13 Trustee notice via ECF delivery system
         The United States Trustee notice via ECF delivery system
         US Bank Executive Offices, 462 South 4th St., Suite 1600, Louisville, KY 40202 via Certified US
         Mail
         US Bank Corporate Offices, 800 Nicollet Mall, Minneapolis, MN 55402 via Certified US Mail
         US Bank Branch, C/O Manager Louis Santana, 1350 Sibley Blvd, Dolton, IL 60419 via Certified
         US Mail
         Cook County Clerk’s Office, Real Estate and Tax Division, 118 N Clark St. Room 434, Chicago,
         IL 60602 via Certified US Mail
         Cook County Treasurer’s Office, 118 North Clark Street, Room 112, Chicago, IL 60602 via
         Certified US Mail
         See attached service list

       On November 27, 2018 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge A. Benjamin Goldgar or any other Bankruptcy Judge presiding at 219 South Dearborn,
Courtroom 642, Chicago, Illinois 60604, and shall present the MOTION TO USE SELL OR LEASE
PROPERTY 363(b) at which time you may appear if so desired.

                                                                /s/ David H. Cutler
                                                                David H. Cutler, esq.
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main St.
                                                                Skokie IL 60076
                                                                (847) 673-8600
                                CERTIFICATE OF SERVICE
The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was filed AND
sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or before November 7, 2018

                                                                /s/ David H. Cutler
                                                                Attorney for Debtor(s)
  Case 16-17071         Doc 48     Filed 11/07/18 Entered 11/07/18 13:51:04            Desc Main
                                     Document     Page 2 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )         Case No.: 16-17071
         Monique L. Collins                     )
                                                )         Chapter 13
                                                )
                                 Debtor(s).     )         Judge A. Benjamin Goldgar


                     MOTION TO USE SELL OR LEASE PROPERTY 363(b)

NOW COMES, the Debtor, Monique L. Collins (hereinafter referred to as “DEBTOR”), by and

through her Attorneys, Cutler and Associates, Ltd., and moves this Honorable Court for entry of

an Order Authorizing the Debtor to Use Sell or Lease her Real Estate Property, and in support

thereof, respectfully represent as follows:

         1.    On May 20, 2016, the Debtor filed a petition for relief under Chapter 13 of the

               Bankruptcy Code.

         2.    Debtor’s Chapter 13 plan was confirmed on July 12, 2016.

         3.    The confirmed plan calls for monthly payments of $630 per month for 1 month and

               $985 per month for 59 months, with General Unsecured Creditors receiving 100%

               of their timely filed or allowed claims.

         4.    The Debtor wishes to sell her real property located at 14329 Chicago Rd., Dolton,

               IL 60419.

         5.    The Debtor has found a buyer and has entered into a contract for the sale of the

               Property (Exhibit A & B)

         6.    The Debtor's real estate property is paid in full and not encumbered with any

               mortgage loans.

         7.    Debtor owes back real estate taxes; those taxes are being paid for in the plan.

                                                    2
 Case 16-17071         Doc 48     Filed 11/07/18 Entered 11/07/18 13:51:04          Desc Main
                                    Document     Page 3 of 3


         8.   The automatic stay has not been lifted on the real estate property.

         9.   The Debtor will be paying off her Chapter 13 Bankruptcy with proceeds from the

              sale, a payoff request has been sent to Trustee’s office as of November 7, 2018. An

              Estimated payoff per the Trustee’s website is, $26,083.33.

         WHEREFORE, DEBTOR prays that this Honorable Court enter an Order Authorizing the

Debtor to USE SELL OR LEASE PROPERTY 363(b) located at 14329 Chicago Rd., Dolton, IL

60419.


                                                              Respectfully submitted,

                                                              By: /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Attorney for Debtor(s)
                                                              Cutler & Associates Ltd.
                                                              4131 Main St.
                                                              Skokie IL 60076
                                                              (847) 673-8600




                                                  3
